16-324-cv
Maitland v. Konica Minolta Bus. Sols.

                                   UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 21st day of November, two thousand sixteen.

PRESENT:            JOSÉ A. CABRANES,
                    ROSEMARY S. POOLER,
                    BARRINGTON D. PARKER,
                                 Circuit Judges.


EDSON MAITLAND,

                              Plaintiff-Appellant,                  16-324-cv

                              v.

KONICA MINOLTA BUSINESS SOLUTIONS,

                              Defendant-Appellee.


FOR PLAINTIFF-APPELLANT:                                 Edson Maitland, pro se, Palm Coast, FL

FOR DEFENDANT-APPELLEE:                                  Mitchell Boyarsky, Gibbons P.C., New
                                                         York, N.Y.




                                                     1
       Appeal from a judgment of the United States District Court for the Eastern District of New
York (Joan M. Azrack, Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court be and hereby is
AFFIRMED.

         Appellant Edson Maitland, proceeding pro se, appeals from the District Court’s grant of
summary judgment in favor of his former employer, Konica Minolta Business Solutions (“KMBS”),
on his claims of discrimination and retaliation pursuant to the Americans with Disabilities Act of
1990, 42 U.S.C. § 12101 et seq.; Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.; the
Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq.; the Family Medical Leave Act, 29
U.S.C. § 2601 et seq.; and New York state law. We assume the parties’ familiarity with the underlying
facts, the procedural history of the case, and the issues on appeal.

        We review de novo a district court’s grant of summary judgment, with the view that summary
judgment is appropriate only “if the movant shows that there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a matter of law.” Sousa v. Marquez, 702 F.3d
124, 127 (2d Cir. 2012) (internal quotation marks omitted).

       Upon such review, we conclude that the District Court properly granted summary judgment
to KMBS. We therefore affirm for substantially the reasons stated by the District Court in its
thorough and well-reasoned January 25, 2016 decision.

                                           CONCLUSION

        We have considered all of Maitland’s remaining arguments and find them to be without
merit. Accordingly, we AFFIRM the judgment of the District Court.


                                                         FOR THE COURT:
                                                         Catherine O’Hagan Wolfe, Clerk




                                                    2